Citation Nr: 0719962	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-28 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to May 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for PTSD.  


FINDINGS OF FACT

1.  The veteran served in Vietnam, and his military 
occupational specialty was track vehicle driver.

2.  The veteran did not engage in combat with the enemy.

3.  There is no corroboration or verification of the 
occurrence of the veteran's claimed stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in an April 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence are needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any additional evidence in his possession.  
He was also advised of the evidence needed to establish a 
disability rating and effective date in October 2006.  The 
claim was last readjudicated in December 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records, VA medical 
records, private medical records, photographs, his testimony 
at two hearings, and a lay statement.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including hearing testimony, service medical records, private 
medical records, VA outpatient reports, photographs, and a 
lay statement.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition 
In accordance with 38 C.F.R. § 4.125(a) of this chapter; a 
link, established by medical evaluation, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony may 
establish the occurrence of the claimed in-service stressor.  
If the evidence establishes that the veteran was a prisoner 
of war (POW) under the provisions of 38 C.F.R. § 3.1(y) of 
this part and the claimed stressor is related to that 
prisoner of war experience, in the absence of clear and 
convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardship's 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Several decisions of the Court have affected the adjudication 
of claims for service connection for PTSD.  In approaching a 
claim for service connection for PTSD, the question of the 
existence of an event claimed as a recognizable stressor must 
be resolved by adjudicatory personnel.  If the adjudicators 
conclude that the record establishes the existence of such a 
stressor or stressors, then and only then, the case should 
the case be referred for a medical examination to determine 
the sufficiency of the stressor and as to whether the 
remaining elements required to support the diagnosis of PTSD 
have been met.  In such a referral, the adjudicators should 
specify to the examiner(s) precisely what stressor or 
stressors has been accepted as established by the record, and 
the medical examiners must be instructed that only those 
events may be considered in determining whether the veteran 
was exposed to a stressor during service of sufficient 
severity as to have resulted in ongoing psychiatric 
symptomatology.  In other words, if the adjudicators 
determine that the existence of an alleged stressor or 
stressors in service is not established by the record, a 
medical examination to determine whether PTSD due to service 
is present would be pointless.  Likewise, a diagnosis of PTSD 
based upon claimed stressors whose existence the adjudicators 
have not accepted would be inadequate for rating purposes.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993); West v. Brown, 7 
Vet. App. 70 (1994); and Caluza v. Brown, 7 Vet. App. 498 
(1994).

The veteran's discharge certificate discloses that he served 
in Vietnam.  He received the Vietnam Service Medal and the 
National Defense Service Medal.  His personnel record reveals 
that his principal duty in Vietnam was track vehicle driver.  
He was assigned to the 1st battalion, 44th artillery unit.

The evidence supporting the veteran's claim includes his 
statements concerning his in-service stressors, and VA 
medical records reflecting diagnoses of PTSD.  The veteran 
has asserted that he was subjected to a number of stressors 
in service.  During the hearing before the undersigned, he 
claimed that, on about his third day in Vietnam, he observed 
a body that had been partially decapitated.  He described how 
a new soldier was in his hooch, and that a piece of shrapnel 
went through his back and severed his spine.  The veteran 
indicated that he did not know the name of this soldier.  He 
stated that while he did not have to pick up dead bodies, he 
observed the recovery of the bodies.  He has also alleged 
that he was an armored personnel carrier driver and that his 
job was to escort ammunition and supplies to outposts on the 
DMZ.  He has also referred to the fact that the possibility 
of being ambushed and hitting land mines was great.

The veteran submitted an April 2006 statement from a veterans 
service officer who related that he had known the veteran for 
more than 40 years.  He asserted that he had noticed symptoms 
of PTSD in the veteran, especially in the last several years.  

When he was seen in a VA outpatient treatment clinic in 
October 2006, the veteran described his in-service stressors.  
He reported that he felt isolated after Vietnam.  The 
assessments were PTSD, chronic, and personality disorder, not 
otherwise specified.  

The evidence against the veteran's claim includes the service 
medical records.  The service medical records are negative 
for complaints or findings of PTSD.  Although the veteran 
reported a history of depression or excessive worry in May 
1970, a psychiatric evaluation on the separation examination 
at that time was normal.  

This case hinges on whether the veteran suffered a stressor 
in service.  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim 
for PTSD will vary depending on whether the veteran was 
"engaged in combat with the enemy."  See Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  As noted above, if it is 
established that he engaged in combat with the enemy, the 
veteran's lay testimony alone may establish a stressor.  In 
this case, the veteran is not claiming that he engaged in 
combat with the enemy.  

The veteran has related a number of incidents he claims 
occurred while he was in service and resulted in PTSD.  
However, the veteran's testimony alone cannot establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Based on a review of the entire 
record, the Board finds that the veteran did not engage in 
combat with the enemy, his statements regarding his in-
service stressors are not supported by objective evidence, 
and his claim must, accordingly, be denied.  

The Board concedes that PTSD was assessed following an 
evaluation at an outpatient treatment clinic in 2006.  While 
a medical provider may determine if a stressor is sufficient 
to result in PTSD, this can occur only after it has been 
established by adjudicatory personnel that that the stressor 
in fact exists.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996) (an opinion by a medical health professional based on 
post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor).  The very nature of 
the alleged stressors is such that it would be virtually 
impossible to verify the incidents.  

In sum, there is no credible evidence to support the 
existence of his claimed stressors.  The Board finds, 
accordingly, that the preponderance of the evidence is 
against the claim for service connection for PTSD.




ORDER

Service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


